Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J.), rendered May 4, 1984, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution, and bearing in mind that credibility is a factor to be determined by the jury (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence is legally sufficient to support the defendant’s conviction. Moreover, upon the exercise of our factual review power we are satisfied that the *908evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]).
The errors alleged to have been committed by the prosecutor in his summation were not objected to at trial and accordingly have not been preserved for our review, and we decline to reach them in the exercise of our interest of justice jurisdiction. Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.